Citation Nr: 0217824
Decision Date: 12/10/02	Archive Date: 02/07/03

DOCKET NO. 98-00 870               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Whether new and material evidence has been received to reopen the
claim of entitlement to service connection for left ear disability.

REPRESENTATION 

Appellant represented by: Sandra E. Booth, Attorney at Law 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio,
which determined that new and material evidence had not been
received to reopen a claim of entitlement to service connection for
a left ear condition. The veteran appealed that determination to
the Board, and in a decision dated March 18, 1999, the Board
determined that new and material evidence had not been received to
reopen the claim of entitlement to service connection for left ear
disability. The veteran appealed the Board's March 1999 decision to
the United States Court of Appeals for Veterans Claims
(hereinafter, "the Court"). By Order dated February 12, 2001, the
Court vacated the March 18, 1999, decision and remanded it back to
the Board for readjudication.

In November 2002, the Board granted a motion to advance the present
appeal on the Board's docket pursuant to 38 C.F.R. 20.900(c)
(2002).

FINDINGS OF FACT

1. An October 1970 rating decision denied a claim by the veteran of
entitlement to service connection for left ear disability; the
veteran was notified of that determination, but he did not file a
notice of disagreement to initiate an appeal.

2. Evidence received since the October 1970 rating decision does
not bear directly and substantially upon the underlying question of
whether left ear condition was aggravated during the veteran's
period of active military service and is not by itself, or in
connection with the evidence previously assembled, so significant
that it must be considered in order to fairly decide the merits of
the veteran's claim.

2 - 

CONCLUSIONS OF LAW

1. The October 1970 rating decision which denied entitlement to
service connection for left ear disability is final. 38 U.S.C.A.
7105(c) (West 1991).

2. Evidence received since the October 1970 rating decision which
denied entitlement to service connection for left ear disability is
not new and material, and the veteran's claim for that benefit has
not been reopened. 38 U.S.C.A. 5107, 5108. 7105 (West 1991 & Supp.
2002); 38 C.F.R. 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now
codified at 38 U.S.C.A. 5102, 5103, 5103,k, 5107 (West Supp. 2002).
This newly enacted legislation provides, among other things, for
notice and assistance to claimants under certain circumstances. VA
has issued final rules to amend adjudication regulations to
implement the provisions of VCAA. See 38 C.F.R 3.102, 3.156(a),
3.159 and 3.326(a) (2002). The intended effect of the new
regulations is to establish clear guidelines consistent with the
intent of Congress regarding the timing and the scope of assistance
VA will provide to a claimant who files a substantially complete
application for VA benefits, or who attempts to reopen a previously
denied claim. Where laws or regulations change after a claim has
been filed or reopened and before the administrative or judicial
process has been concluded, the version most favorable to the
appellant will apply unless Congress provided otherwise or has
permitted the Secretary of Veterans Affairs to do otherwise and the
Secretary has done so. See Karnas v. Derwinski, 1 Vet. App. 308
(1991).

3 -

After reviewing the record, the Board finds that VA has fulfilled
the notice and duty to assist requirements as they pertain to this
particular case. The veteran was notified of the information
necessary to substantiate his claim by means of the May 1996 and
December 1997 statements of the case and an October 1996
supplemental statement of the case as well as an October 2002
letter from the Board which provided him notice of VCAA and notice
as to which portion of that information and evidence, if any, is to
be provided by the claimant and which portion, if any, the
Secretary will attempt to obtain on behalf of the claimant. See
Quartuccio v. Principi, 16 Vet.App. 183 (2002). The Board also
observes that the VCAA specifically notes that nothing in the Act
shall be construed to require the Secretary to reopen a claim that
has been disallowed except when new and material evidence is
presented or secured, as described in 38 U.S.C.A. 5108. 38 U.S.C.A.
5103A(f).

At any rate, the Board also notes here that the record includes
service medical records as well as post-service medical evidence.
VA also requested copies of private hospital records dated from
1970 to 1975 in connection with ear treatment claimed by the
veteran, but those records are reportedly unavailable.

Analysis

The underlying issue before the Board involves a claim of
entitlement to service connection for a left ear disability.
Applicable law provides that service connection will be granted if
it is shown that the veteran suffers from disability resulting from
an injury suffered or disease contracted in line of duty, or for
aggravation of a preexisting injury suffered or disease contracted
in line of duty, in active military service. 38 U.S.C.A. 1110; 38
C.F.R. 3.303. That an injury occurred in service alone is not
enough; there must be chronic disability resulting from that
injury. If there is no showing of a resulting chronic condition
during service, then a showing of continuity of symptomatology
after service is required to support a finding of chronicity. 38
C.F.R. 3.303(b). Service connection may also be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d).

4 -

By rating decision dated in October 1970, the RO denied service
connection for a left ear disability. The RO found that the left
ear disability existed prior to active duty service and was not
incurred in or aggravated while on active duty service. The veteran
was informed of the decision and of his procedural and appellate
rights in November 1970. He did not file a notice of disagreement
to initiate an appeal, and the RO has determined therefore that the
October 1970 decision became final. 38 U.S.C.A. 7105(c).

However, the veteran's representative has argued that because the
RO failed to apply the presumption of sound condition, failed to
apply the presumption of aggravation, failed to assist the veteran
by obtaining relevant medical records and failed to assist the
veteran by providing a medical examination, the October 1970 rating
decision did not constitute a final decision as it contained "grave
procedural error" based on the holding in Hayre v. West, 188 F.3d
1327 (Fed. Cir. 2000).

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. Cir.
1999) created a nonstatutory means to obtain review of a previously
denied claim, holding that while a breach of the duty to assist is
not the type of error that can provide the basis for a clear and
unmistakable error claim, in cases of grave procedural error, RO or
Board decisions are not final for purposes of direct appeal. Id. at
1333.

In Hayre the United States Court of Appeals for the Federal Circuit
held that a breach of the duty to assist in which VA failed to
obtain pertinent service medical record is specifically requested
by the claimant and failed to provide the claimant with notice
explaining the deficiency is a procedural error of, at least,
comparable gravity that vitiates the finality of an RO decision for
purposes of direct appeal. The United States Court of Appeals for
Veterans Claim, interpreting the reach of Hayre in Simmons v. West,
14 Vet. App. 84, 91 (2000), noted that at some point, there is a
need for finality within the VA claims adjudication process; thus,
the tolling of finality should be reserved for instances of "grave
procedural error"--error that may deprive a claimant of a fair
opportunity to obtain entitlements provided for by law and
regulation.

5 -

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. App.
100 (2000) provided for review of unappealed decisions where grave
procedural error had occurred so as to render the decision non-
final. In Hayre the vitiating error was failure to assist in
obtaining specifically requested service medical records and
failure to provide the claimant with notice explaining the
deficiency.

The Board finds that a grave procedural error has not been shown as
the veteran was not in the same position as the appellant in Hayre.
This case does not involve specifically requested service medical
records, or even the allegation that the veteran was deprived of
pertinent records which were in existence and under VA control. See
Dixon v. Gober, 14 Vet. App. 168, 172 (2000). The veteran has not
argued that he specifically requested VA obtain his pre-service
private medical records and there is no other evidence indicating
such a desire. With regard to the allegation of failure in the duty
to assist by VA to provide the veteran with a VA examination, it is
pointed out that the veteran was free to obtain an etiological
opinion from a private physician and submit it. See Hayre, 258 F.3d
at 1332-1333; see also Simmons v. West, 14 Vet. App. 84, 90 (2000);
Hurd v. West, 13 Vet. App. 449,,@53 (2000). Finally, the
circumstances which the Federal Circuit determined had effectively
extinguished the claimant's right to judicial review in Hayre are
not present here. The veteran was fully informed of the reasons for
the denial of his claim in October 1970. Based on the foregoing,
the Board finds that any failure to obtain private medical records
or a VA examination did not rise to the level of a grave procedural
error. See Tetro v. Gober, 14 Vet. App. 100 (2000) (a failure in
the duty to assist which did not rise to the level of a grave
procedural error would not vitiate a final Board decision).

The allegations that the RO failed to apply the presumption of
sound condition and failed to apply the presumption of aggravation
does not fall within the holdings of Hayre but are the basis for
claims of clear and unmistakable error. Damrel v. Brown, 6 Vet.
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310,
313-14 (1992) en banc). Moreover, the presumption of administrative
regularity leads the Board to conclude that the October 1970 rating
decision did apply the

6 -

presumption of soundness. The mere fact that the rating decision
did not expressly reference the presumption is not, without more,
sufficient to show that it was not considered. The RO did note at
that time that the facts shows a preservice left ear problem. The
RO's summary also showed that during the course of treatment, the
veteran furnished a history of left ear problems for several years.
These references suggest that the RO considered the presumption of
soundness to be rebutted.

In sum, the Board finds that no grave procedural error was involved
in the October 1970 rating decision. That rating decision therefore
became final by reason of the failure to file a notice of
disagreement to initiate an appeal. 38 U.S.C.A. 7105(c). However,
applicable law provides that a claim which is the subject of a
prior final decision may nevertheless be reopened if new and
material evidence is presented or secured. 38 U.S.C.A. 5108.

New and material evidence is defined by regulation. See 38 C.F.R.
3.156. The Board notes here that the provisions of 38 C.F.R.
3.156(a) were recently amended. See 65 Fed. Reg. 45620-45632
(August 29, 2001). However, the amended version is only applicable
to claims filed on or after August 29, 2001. The change in the
regulation therefore does not impact the present case.

New and material evidence means evidence not previously submitted
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with the evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim. 38 C F R. 3.156(a) (2001);
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal
Circuit noted that new evidence could be sufficient to reopen a
claim if it could contribute to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where it would not be enough to convince the Board
to grant a claim. Id. at 1363. For the purpose of establishing
whether new and material evidence has been submitted, the
credibility of the evidence, although not its

7 -

weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513
(1992). In Kutscherousky v. West, 12 Vet. App. 369 (1999) the
United States Court of Appeals for Veterans Claims (Court) held
that the prior holding in Justus that the evidence is presumed to
be credible was not altered by the Federal Circuit decision in
Hodge. However, the "benefit of the doubt doctrine" does not apply
to the preliminary question as to whether new and material evidence
has been received to reopen a claim. Martinez v. Brown, 6 Vet.App.
462 (1994).

The evidence which was of record at the time of the October 1970
rating decision which denied service connection for left ear
disability consisted of the service medical records. On the report
of the entrance examination conducted in December 1969, elevated
hearing thresholds were noted. On a Report of Medical History
completed by the veteran at the same time, it was noted that he had
a perforated left tympanic membrane and a running ear. He sought
treatment for ear problems on several occasions during active duty,
complaining of ear pain and drainage. The report of a Medical Board
included the finding that the veteran had a perforation of the left
tympanic membrane with chronic otitis media which existed prior to
his entry into active duty. It was recommended that the veteran be
discharged as a result of the disability.

The evidence added to the record subsequent to the October 1970
rating decision which denied service connection for a left ear
disability consists of VA and private medical records, the
transcript of a hearing, lay statements, and correspondence from
the veteran.

The vast majority of the VA and private medical evidence received
subsequent to the October 1970 rating decision does not pertain to
a left ear disability at all. The evidence which does indicate
there was a problem with the left ear was dated years after the
veteran's discharge and did not link the problem to active duty in
any way. The Court has held that additional evidence, which
consists of records of post-service treatment that do not indicate
in any way that a condition is service- connected, is not new and
material. Cox v. Brown, 5 Vet. App. 95, 99 (1993).

8 -

Lay statements were received in August 1997. The veteran's brother
reported that he had taken the veteran to the hospital in 1973 with
complaints of ear pain. The brothers statement regarding treatment
three years after service does not bear directly and substantially
on the veteran's condition during service. The veteran's moth(!r
reported that he had been treated for a perforated left ear drum
prior to active duty which healed and then was "reaggravated"
during active duty. The veteran's mother's statement as it pertains
to left ear problems during service is cumulative since service
medical records reference preservice left ear problems as well as
show left ear treatment during service. As it may pertain to an
actual increase in severity of the underlying condition during
service, such a statement from a layperson is competent for that
purpose.

At a July 1996 RO hearing, the veteran testified that he had had a
perforated left ear drum prior to his entry into active duty. He
opined that his left ear disability was aggravated by swimming
tests he had to perform during basic training. He stated that h.,
was went to a private hospital's emergency room two to three months
after his discharge because his left ear was swollen and throbbing.
After two to three weeks of treatment with medication his ear was
fine. He testified that he was also treated for a left ear problem
in 1984. This testimony is not new and material. The fact that the
veteran had a pre-existing left ear problem which was treated
during active duty was already of record at the time of the October
1970 rating decision. The veteran's allegations of seeking
treatment within a few months of discharge and again 14 years after
discharge does not suggest that a pre-existing left ear disability
was permanently aggravated by active duty.

The veteran's sister reported in a October 2002 statement that she
remembered the veteran having constant ear infections around the
age of eleven. She opined that swimming tests the veteran performed
while on active duty aggravated the pre-existing ear disability.
However, the fact that the veteran had a pre-existing ear
disability which he alleged was aggravated by active duty service
was already of record at the time of the October 1970 rating
decision.

9 -

In sum, the Board finds that the evidence submitted subsequent to
the October 1970 rating decision which denied service connection
for a left ear disability does not bear directly and substantially
upon the specific matters under consideration and, by itself or in
connection with the evidence previously assembled, is not so
significant that it must be considered in order to fairly decide
the merits of the claim. As no new and material evidence has been
received, the veteran's claim of service connection for left ear
disability has not been reopened.

ORDER

New and material evidence has not been received to reopen the claim
of entitlement to service connection for left ear disability. To
this extent, the appeal is denied.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

10-

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you. 


- 11 -



